07/20/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0291



                                 No. DA 20-0291

CITY OF RED LODGE,

             Plaintiff and Appellee,

      v.

EUGENE TIMOTHY RODMAN,

             Defendant and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including August 24, 2020, within which to prepare, serve, and file its

response brief.




DM                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              July 18 2020